The indicated allowability of the claims is withdrawn in view of the newly presented (in the Information Disclosure Statement of April 16, 2021) Chinese patent document to Zhang et al. (CN 101518472 A).  Rejections based on the newly cited reference follow.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 9-10, 13-15, 18, and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al., CN 101518472 A, which discloses an upper part 10 and/or 8 and/or 110 (Figure 1) indirectly mounted to a lower part 3 and/or 1 and a conversion device arranged between the upper and lower parts and including a knee joint torsion spring 4 operably connected to a motor 9 (Figures 2 and 2.1) and an adjustable thrust rod 63 contacting a limit stop 64 (Figures 7 and 7.1; machine translation: paragraphs 0014, 0058), which is indirectly and resiliently connected to the upper part 110 once the rod 63 is selectively fastened with clamp 62 (paragraph 0058).  The knee joint torsion spring 4 converts between mechanical energy and spring potential energy, with the motor 9 tightening or loosening the cable wire 71 during successive, time-offset phases of a gait cycle based on sensor signals received at controller 300 (paragraphs 0007-0008, 0010, 0015, 0045, 0047-0049).  Regarding claim 2, the supply of mechanical work is modified by energy externally supplied from the human body itself (paragraph 0049).  Regarding claim 4, the release device may be viewed as the knee joint link 5 or as the cable wire 71 (which can be slackened).  Regarding claims 9, 13-14, and 20, relative  by a damper device 66 (Figures 7 and 7.1; paragraph 0058), which is adjustable via the selective positioning of the rod 63.  Further limitations of other dependent claims are readily apparent from the drawings and passages cited above.
Claims 3, 8, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762. The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774